Exhibit 10.3

FORM OF

SUBSCRIPTION AGREEMENT

FOR BRADY R. SHIRLEY

DJO Global, Inc.

1430 Decision Street

Vista, California 92081

Gentlemen:

1. The undersigned hereby tenders this subscription and applies for the purchase
of the number of shares (“Shares”) of common stock of DJO Global, Inc. (the
“Company”) set forth on the signature page of this agreement, at a purchase
price of $16.46 per Share. Together with this Subscription Agreement, the
undersigned is delivering to the Company a check payable to the Company in the
full amount of the purchase price for the Shares which it is subscribing for
pursuant hereto or funds by wire transfer as instructed by the Company.

2. Representations and Warranties. In order to induce the Company to accept this
subscription, the undersigned hereby represents and warrants to, and covenants
with, the Company as follows:

(i) The undersigned has received and carefully reviewed DJO Finance LLC’s Annual
Report on Form 10-K for the year ending December 31, 2015 (“Form 10-K”) and
Quarterly Reports on Form 10-Q for the fiscal quarters ending April 1,
2016, July 1, 2016 and September 30, 2016 (“Form 10-Qs”) and except for the
Subscription Agreement, the Form 10-K and the Form 10-Qs, the undersigned has
not been furnished with any other materials or literature relating to the offer
and sale of the Share;

(ii) The undersigned has had a reasonable opportunity to ask questions of and
receive answers from the Company concerning the Company and the offering, and
all such questions, if any, have been answered to the full satisfaction of the
undersigned;

(iii) No representations or warranties have been made to the undersigned by the
Company or any agent, employee or affiliate of the Company and in entering into
this transaction the undersigned is not relying upon any information, other than
the undersigned’s review of the Company’s Form 10-K and Form 10-Qs and the
results of any independent investigation by the undersigned;

(iv) The Questionnaire and Representation Letter being delivered by the
undersigned to the Company simultaneously herewith is true, complete and correct
in all material respects; and the undersigned understands that the Company has
determined that the exemption from the registration provisions of the Securities
Act of 1933, as amended (the “Act”), relating to non-public offerings is
applicable to the offer and sale of the Shares, based, in part, upon the
representations, warranties and agreements made by the undersigned herein and in
the Questionnaire and Representation Letter referred to above;



--------------------------------------------------------------------------------

(v) The undersigned understands that (a) the Shares have not been registered
under the Act or qualified under the securities laws of any state, based upon
exemptions from such registration and qualification requirements for non-public
offerings under the Act and exemptions contained in applicable state laws;
(b) the Shares are and will be “restricted securities”, as said term is defined
in Rule 144 of the Rules and Regulations promulgated under the Act; (c) the
Shares may not be sold or otherwise transferred unless they have been first
registered under the Act and all applicable state securities laws, or unless
exemptions from such registration provisions are available with respect to said
resale or transfer; (d) the Company is under no obligation to register the
Shares or the securities comprising the Shares under the Act or qualify the
Shares under any state securities laws, or to take any action to make any
exemption from any such registration or qualification provisions available; and
(e) the certificates for the Shares will bear a legend to the effect that the
transfer of the securities represented thereby is subject to the restrictions
described herein;

(vi) The undersigned understands that no public market for our shares currently
exists and no assurance can be given that a public market for our shares will
arise in the future.

(vii) The undersigned understands that the Shares are also restricted by the
provisions of a Management Stockholders Agreement and that the Shares will bear
a legend to the effect that transfer of the Shares is subject to the provisions
thereof.

(viii) The undersigned understands that our common stock is controlled by an
affiliate of The Blackstone Group L.P. (“Blackstone”) and that Blackstone will
be able to substantially influence all matters requiring stockholder approval,
including election of directors and approval of significant corporate
transactions.

(ix) The undersigned is acquiring the Shares solely for the account of the
undersigned, for investment purposes only, and not with a view towards the
resale or distribution thereof;

(x) The undersigned has knowledge and experience in financial and business
matters such that he or she is capable of evaluating the merits and risks of an
investment in the Shares; and

(xi) The undersigned has full power and authority to execute and deliver this
Subscription Agreement and to perform the obligations of the undersigned
hereunder; and this Subscription Agreement is a legally binding obligation of
the undersigned in accordance with its terms.

3. The undersigned understands that this subscription is not binding upon the
Company until the Company accepts it, which acceptance is at the sole discretion
of the Company and is to be evidenced by the Company’s execution of this
Subscription Agreement where indicated. This Subscription Agreement shall be
null and void if the Company does not accept it as aforesaid.

4. The undersigned agrees to indemnify the Company and hold it harmless from and
against any and all losses, damages, liabilities, costs and expenses which it
may sustain or incur in connection with the breach by the undersigned of any
representation, warranty or covenant made by it herein.

 

2



--------------------------------------------------------------------------------

5. The undersigned agrees to become a party to the Management Stockholders
Agreement, dated as of November 3, 2006 and subsequently amended on November 20,
2007, by and among DJO Global, Inc. (f/k/a DJO Incorporated, ReAble Therapeutics
Inc., and Encore Medical Corporation), certain Blackstone affiliates, and the
management stockholders party thereto, which has been delivered to the
undersigned herewith.

6. Neither this Subscription Agreement nor any of the rights of the undersigned
hereunder may be transferred or assigned by the undersigned.

7. This Subscription Agreement (i) may only be modified by a written instrument
executed by the undersigned and the Company; (ii) sets forth the entire
agreement of the undersigned and the Company with respect to the subject matter
hereof; (iii) shall be governed by the laws of the State of California
applicable to contracts made and to be wholly performed therein; and (iv) shall
inure to the benefit of, and be binding upon the Company and the undersigned and
its respective heirs, legal representatives, successors and assigns.

8. All notices or other communications hereunder shall be in writing and shall
be deemed to have been duly given if delivered personally or mailed by certified
or registered mail, return receipt requested, postage prepaid, as follows: if to
the undersigned, to the address set forth below; and if to the Company, to DJO
Global, Inc., 1430 Decision Street, Vista, California 92081, Attention: General
Counsel — or to such other address as the Company or the undersigned shall have
designated to the other by like notice.

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this              day of                     ,             .

 

Number of Shares Subscribed For (at $16.46 per Share):

   30,377 shares                                

Total Purchase Price (No. of Shares multiplied by $16.46 per share) =

   $500,005.42

Signature:                                                  

Print Name:    Brady R. Shirley

 

3



--------------------------------------------------------------------------------

ACCEPTANCE OF SUBSCRIPTION

DJO GLOBAL, INC.

The foregoing subscription is hereby accepted by DJO Global, Inc. this
             day of                     ,             , for 30,377 Shares.

 

DJO GLOBAL, INC. By:       Name:   Bradley J. Tandy   Title:   Executive Vice
President & General Counsel

 

4